DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 & 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Chul (KR 200468934 Y1, as cited in the IDS mailed on 05/08/2020) in view of Kurihara (JP 2005257171 A, as cited in the IDS mailed on 05/08/2020).
Regarding claims 1 & 3, Chul teaches a sagger for firing an object to be fired including an active material for a secondary battery, the sagger comprising a notch that is recessed from an upper portion of a side wall thereof to open a portion of the side wall, wherein an edge at which a side wall of the sagger contacts a lower surface of the sagger is configured by a rounded portion (Figs. 1-2; [0001]). 											Chul is silent as to a ratio of an area of the notch portion to an area of the side wall being 30% to 70% (claim 1) and the notch portion having a depth of 60% to 90% from an upper surface of the sagger (claim 3).								Kurihara teaches a sagger, for firing an active material for a secondary battery, comprising a notch portion that is recessed from an upper portion of a side wall, wherein a ratio of an area of the notch to an area of the side wall and a depth of the notch from an upper surface of the sagger are both result effective variables which affect the loading capacity of the sagger and the circulation of gas inside the sagger during firing (Pages 1 & 3).					It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to optimize a ratio of an area of the notch to an area of the side wall as well as a depth of the notch from an upper surface of the sagger in Chul’s invention in order to optimize the loading capacity of the sagger while ensuring adequate gas circulation within the sagger as taught by Kurihara (Page 3). “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).
Regarding claim 4, Chul as modified by Kurihara teaches the sagger of claim 1. Chul further teaches wherein the sagger comprises at least a pair of opposing side walls, and the notch portion is formed on the at least pair of opposing side walls (Fig. 1).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chul (KR 200468934 Y1) and Kurihara (JP 2005257171 A), as applied to claims 1 & 3-4 above, and further in view of Aoki (JP 2009227501 A, as cited in the IDS mailed on 05/08/2020).
Regarding claim 5, Chul as modified by Kurihara teaches the sagger of claim 1 but is silent as to a through-hole formed on a lower surface of the sagger. 					Aoki teaches a sagger (1), for firing an active material for a secondary battery, comprising a through-hole (9) formed on a lower surface of the sagger (Fig. 3; [0001]-[0002] & [0017]).													It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to form a through-hole on a lower surface of the sagger in order to actively ventilate the inside of the sagger such that the temperature distribution inside the sager becomes uniform and the firing time is shortened as taught by Aoki ([0024]).
Regarding claims 6-7, Chul as modified by Kurihara teaches the sagger of claim 1 but is silent as to a cover for covering an upper surface opened for inflow and outflow of an object to be fired (claim 6), wherein a through-hole is formed on the cover (claim 7).				Aoki teaches a sagger, for firing an active material for a secondary battery, comprising a cover (14) for covering an upper surface opened for inflow and outflow of an object to be fired, wherein a through-hole is formed on the cover (Figs. 1-3; [0019]).						It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide a cover with a through-hole on an upper surface of the sagger in order to prevent dispersion of the powder while ensuring that gas is supplied to the active material to be fired as taught by Aoki ([0019]). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chul (KR 200468934 Y1) and Kurihara (JP 2005257171 A), as applied to claims 1 & 3-4 above, and further in view of Koike (US 2014/0017424 A1).
Regarding claim 8, Chul as modified by Kurihara teaches the sagger of claim 1 but is silent as to the sagger consisting of one or more selected from mullite, cordierite, spinel and zircon.														However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use a sagger consisting of one or more of mullite, cordierite and spinel because the cited materials have high heat-resistance useful for firing a raw material at high temperature to produce a cathode active material for a secondary battery as taught by Koike ([0004]). 

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chul (KR 200468934 Y1) in view of Kurihara (JP 2005257171 A) and Oda (US 2017/0207453 A1).
Regarding claim 9, Chul as modified by Kurihara teaches a method of manufacturing an active material for a secondary battery comprising the step of loading a raw material into the sagger according to claim 1 as noted in the above rejection of claim 1, and inserting the raw material in a firing furnace and then firing before recovering the active material (Figs. 1-2; [0001]-[0005]) but is silent as to cooling and pulverizing to prepare an active material for a secondary battery.												Oda teaches a method of manufacturing an active material for a secondary battery comprising the steps of a firing a raw material, cooling the fired product before performing pulverization to produce the active material ([0021] & [0077]-[0092]).					It is well-known within the art, before the effective filing date of the present invention, to pulverize the product of fired raw material for a cathode active material in order to obtain secondary particles having an average particle size and a particle size distribution within a suitable range as taught by Oda ([0091]). It is noted that the firing step is typically performed at high temperatures (i.e 700°C or more) and the fired product is cooled to room temperature before performing the pulverizing step as taught by Oda ([0077] & [0121]).
Regarding claim 10, Chul as modified by Kurihara and Oda teaches the method of claim 9 as noted above but is silent as to a size of the raw material to be loaded into the sagger by molding powder being increased. 										However, one skilled in the art readily understands that a size of the raw material to be loaded into the sagger by molding powder increases during firing as evidenced by Oda ([0091]). Accordingly, the firing step results in the formation of sintered necking between the secondary particles before being separated the sintered secondary particles in a subsequent pulverizing step.
Regarding claim 11, Chul as modified by Kurihara and Oda teaches the method of claim 9 as noted above. Oda further teaches the firing being performed in an oxygen atmosphere in order to sufficiently oxidize the raw material such that a possibility of obtaining a crystalline structure of the positive electrode active material does not decrease ([0081]-[0083]).
Regarding claim 12, Chul as modified by Kurihara and Oda teaches the method of claim 9 as noted above. Chul further teaches two or more saggers being disposed in the firing furnace (Fig. 1; [0021]).
Regarding claim 13, Chul as modified by Kurihara and Oda teaches the method of claim 9 as noted above. Chul further teaches two or more sagger stacked in two or more layers int eh firing furnace and then fired (Fig. 1; [0021]).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The combination of references, presented in the above claim rejections, does not fairly teach or suggest a radius of the rounded portion being greater than or equal to 25 mm. As noted in the instant specification, increasing the radius of curvature of the rounded portion to more than 25 mm suppresses a concentration of carbon dioxide and water vapor generated during the firing step.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727